I concur in the affirmance of the judgment. However, I think the last or "thirdly" point presented by the appellant and considered in the main opinion is of no moment. Where a principal or master and his offending servant are both sued for damages alleged to have resulted through the negligence of both, the question of whether a finding or verdict in favor of the servant of no cause of action also requires a similar finding or verdict in favor of the prinicipal or master where his liability is dependent upon the tortious acts of the servant or under what circumstances a finding or verdict in such case may still be made or rendered against the principal or master, is not, as I think, here involved. *Page 331 
The city and its servant Young were both made defendants, and both charged with negligence. But the case as to the servant was withheld from the jury, not on the ground of a want of evidence to show negligence on his part, but on the ground that, because he was a minor and not represented by guardian or other representation, he was not suable or legally brought before the court. In other words because of that, the case stood as though the city alone had been sued, in which case it of course was responsible for whatever tortious acts were committed by its agent in the course of his employment, and the fact that the agent was a minor did not relieve the city from such responsibility. The court charged the jury that Young was the servant and the agent of the city, and that whatever negligence as alleged was committed by him in operating the automobile driven by him in the course of his employment, and while engaged in the business of the city, was the negligence of the city; and that before any verdict could be rendered against the city the jury were required to find that Young was guilty of negligence as in the complaint alleged, of which the jury were fully informed. And by their verdict the jury so found. Thus the point presented by the appellant has no relevancy.